DETAILED ACTION
	Applicant’s reply, filed 15 February 2022 in response to the restriction requirement mailed 15 December 2021, has been fully considered. As per Applicant’s election of Group I, claims 1-8 are pending under examination and claims 9-18 are withdrawn (see below).

Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 February 2022.
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 15 February 2022 is acknowledged.  The traversal is on the ground(s) that Groups I, II and III are linked by the special technical feature of polymer (B) comprising a polyvinyl, whereas the relied upon Wang teaches a butyl rubber. This is not found persuasive because as the Examiner disagrees and notes that the technical feature present across Groups I, II and III is the organopolysiloxane (C) (see claims 1, 9 and 16), as polymer (B) is optional in Group III. Wang teaches such hydroxy-terminated silicones of the claimed viscosity and teaches them used in combination with both filler and polymer or elastomer materials, As such, the technical feature of organopolysiloxane (C) having at least one silicon-bonded hydroxyl group and a viscosity of from 1,000 to 60,000 mPa·s at 25°C in such a combination is not a special one. 

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gornowicz et al. (US 6,153,691).
	Regarding claim 1, Gornowicz teaches thermoplastic elastomer compositions, and articles thereof, comprising (A) a thermoplastic resin, (B) at least one silanol-terminated diorganopolysiloxane having a viscosity of about 10 to 100 Pa·s at 25°C (10,000-100,000 mPa·s)(substantially overlaps with instantly claimed 1,000 to 60,000 mPa·s at 25°C), (C) optionally up to 300 parts by weight of filler per 100 parts (A), (D) an organohydrido silane, and (E) a condensation catalyst (abstract; col 3 ln 5-35; col 4 ln 41-54; col 15 see claim 1), and may further include (F) optional extending fillers, pigments, and conductive fillers in amounts up to 50 wt% (col 8 ln 32-48).
Gornowicz teaches that (A) is present from 25-75 wt% of the total composition (col 16 see claim 5)(as such 75-25 wt% (B)-(E) in remainder) and includes vinyl copolymers and terpolymers (col 4 ln 4-15). Gornowicz further teaches that (C) is selected from (i) 20 to 200 parts reinforcing filler for each 100 parts of (B) (col 5 ln 58 to col 6 ln 13) and (ii) 20 to 300 parts MQ silicone resins for each 100 parts of (B) (col 5 ln 58-67 and col 6 ln 33 to col 7 ln 10). Gornowicz teaches selection of the noted amounts of (A) thermoplastic resin wherein vinyl polymers are suitable and preferred, (B) silanol-terminated diorganopolysiloxanes, (C) fillers (i)/(ii) as noted and (F) extending fillers, etc., and as such overlaps with and renders obvious the claimed amounts of the claimed filler (A), the claimed polymer (B) and the claimed organopolysiloxane (C).
Regarding claim 2, Gornowicz renders obvious the composition as set forth above and further teaches the (B) silanol-terminated diorganopolysiloxanes and (C)(ii) as noted above. Gornowicz further teaches (C)(i) selected from heat stable mineral fillers (col 6 ln 2-5) and (F) selected from calcium carbonate (instant mineral filler), pigments, carbons, etc. (col 8 ln 32-44).
Regarding claims 3-4, Gornowicz renders obvious the composition as set forth above and teaches (B) as noted above having the viscosity from 10 to 100 Pa·s at 25°C. Gornowicz further teaches the silanol-terminated diorganopolysiloxane includes dimethylhydroxysiloxy-endblocked dimethylsiloxane homopolymers, dimethylhydroxysiloxy-endblocked methylphenylsiloxne-dimethylsiloxane copolymers, and dimethylhydroxysiloxy-endblocked methylphenylpolysiloxanes (col 5 ln 13-22).
  Regarding claim 6, Gornowicz renders obvious the composition as set forth above and further teaches (C)(i) selected from heat stable mineral fillers (col 6 ln 2-5) and (F) selected from calcium carbonate (instant mineral filler) (col 8 ln 32-44). Gornowicz teaches that (A) is present from 25-75 wt% as noted above, teaches that (F) is present up to 50 wt% as noted above, and teaches the viscosity of (B) as noted above.
Regarding claim 7, Gornowicz renders obvious the composition as set forth above and further teaches optional (F) also includes heat stabilizers, pigments, flame retardants (col 8 ln 32-45).
Regarding claim 8, Gornowicz renders obvious the composition as set forth above and further teaches methods of preparing the thermoplastic composition comprising mixing and dispersing the components (col 8 ln 49 to col 9 ln 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/630,034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending are directed to substantially similar compositions comprising substantially overlapping amounts of a mineral filler (A), of a polyvinyl polymer (B) and of an organopolysiloxane (C) having substantially the same formula and properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767